Citation Nr: 1025417	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, status post 
left corneal wedge recession, claimed as left salpingectomy.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable evaluation for 
residuals, status post right salpingectomy and exploratory 
celiotomy, claimed as abdominal pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986 and from June 1991 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In an 
October 2006 rating decision, the RO, in part, granted a 10 
percent evaluation for PTSD, effective January 1, 2006, granted a 
noncompensable evaluation for residuals, status post right 
salpingectomy and exploratory celiotomy, claimed as abdominal 
pain, effective January 1, 2006 and denied service connection for 
residuals, status post left corneal wedge recession, claimed as 
left salpingectomy.

In March 2010, during the pendency of this appeal, the RO granted 
a higher disability rating of 30 percent for PTSD, effective 
January 1, 2006.  As higher a schedular evaluation for this 
disability is possible, the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD remains before the Board 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Of preliminary importance, because the claims for higher ratings 
for the Veteran's service-connected PTSD and residuals, status 
post right salpingectomy and exploratory celiotomy, claimed as 
abdominal pain involve a request for a higher rating following 
the grant of service connection, the Board has characterized 
these claims in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for a previously 
service- connected disability). 


FINDINGS OF FACT

1.  No chronic residuals, status post left corneal wedge 
recession, claimed as left salpingectomy, due to pregnancy in 
service are shown.

2.  PTSD symptoms are manifested by occupational and social 
impairment with decrease in work efficiency, chronic sleep 
problems and depression.  The Veteran has some irritability but 
had good impulse control, and shows some impairment of short term 
memory.

3.  The clinical evidence shows that residuals, status post right 
salpingectomy and exploratory celiotomy, claimed as abdominal 
pain, do not require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, status 
post left corneal wedge recession, claimed as left salpingectomy 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.116 (2009).

2.  The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
&  Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

3.  The criteria for an initial compensable rating for residuals, 
status post right salpingectomy and exploratory celiotomy, 
claimed as abdominal pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, 
Diagnostic Code 7614 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim for service connection for residuals, status 
post left corneal wedge recession, claimed as left salpingectomy, 
the VCAA is not applicable where further assistance would not aid 
the appellant in substantiating her claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for residuals, 
status post left corneal wedge recession, claimed as left 
salpingectomy, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

Regarding the claims for an initial higher rating for PTSD and 
residuals, status post right salpingectomy and exploratory 
celiotomy, claimed as abdominal pain, the notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran 
in march 2006, prior to the date of the issuance of the appealed 
October 2006 rating decision.

The Board further notes that, in March 2008, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the March 2008 letter, and opportunity 
for the Veteran to respond, the April 2009 and March 2010 
supplemental statements of the case (SSOCs) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See Mayfield, 
20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, she was afforded VA examinations in March 2006, 
September 2009 and October 2009 that were fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 


I. Service Connection

Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).   In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 


Analysis

Service treatment records indicate that in July 1998, the Veteran 
underwent a left corneal wedge recession for a left corneal 
ectopic pregnancy.

The Veteran underwent a VA examination in March 2006.  The 
examiner noted that the Veteran had surgery to remove her 
fallopian tubes and ovaries.  The diagnosis was residual 
expiratory celiotomy and bilateral salpingectomy.  

The Veteran underwent a VA examination in September 2009.  She 
reported chronic abdominal pain and pelvic pain.  The examiner 
noted that she had her right ovary removed in 1983 and her left 
ovary was removed in 1998.  Both involved complications of the 
tubes.  The diagnosis was status post right salpingectomy and 
exploratory celiotomy.  The residuals were abdominal pain and 
dyspareunia.

Initially, it must be observed that pregnancy itself is not a 
disability for VA compensation purposes. Chronic residuals of 
medical or surgical complications of pregnancy may be 
disabilities for VA purposes. Here, no chronic residuals of the 
in service left corneal wedge recession, claimed as left 
salpingectomy, due to pregnancy are shown. Consequently, there is 
no basis to grant service connection for any residual condition. 
See 38 C.F.R. § 4.116, Note 1. 

 


II.  Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130. A 10 percent rating is warranted for PTSD where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment.  
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009). 

The Veteran underwent a VA examination in March 2006.  She 
reported working at the Navy Marine Annex next to the Pentagon 
when the terrorist attacks hit on September 11, 2001.  She 
reported having severe problems sleeping at night with persistent 
nightmares of family members getting killed.  She slept little to 
none without sleep medication and often times found her fatigued 
or feeling irritable with poor focus, concentration and 
motivation.  She reported being somewhat less social than she 
used to be and she avoided crowds.  She frequently feared that 
something bad was going to happen.  She was easily startled by 
planes flying overhead which could also trigger flashbacks.  She 
at times would have panic attacks with increased palpitation, 
shortness of breath, increased sweating and feelings of impending 
doom.  On examination, she was alert and calm.  Her speech was 
normal rate and coherent.  Her mood was euthymic.  Her affect was 
full range and appropriate.  Thought processes were goal oriented 
and adequately organized.  There were no homicidal or suicidal 
ideations present.  There were no psychotic features present.  
Insight and judgment were fairly good.  Short term and long term 
memories were grossly intact.  The diagnosis was moderate PTSD.  
A GAF score of 70 to 80 was reported.  The examiner indicated 
that the Veteran had mild to moderate social and occupational 
dysfunction secondary to her symptomatology of her PTSD.

The Veteran underwent a VA examination in October 2009.  She 
reported working for the National Geospatial Intelligence for the 
past 2 years.  She indicated having problems functioning at work 
as she was becoming more forgetful.  She felt her work efficiency 
was significantly compromised by her being more forgetful and 
also disorganized.  She reported having periods of low motivation 
and also times where she did not feel like talking to people as 
she was more isolated and withdrawn.  She had increased problems 
with irritability and getting easily agitated with her daughter.  
She often time isolated herself from her daughter and husband.  
She continued to have nightmares and had nightmares every night 
she did not use sleep medication.  She was frequently depressed 
and did not socialize much.  She had decreased frequency of 
activities she used to like.  She was easily startled by loud 
noises and avoided crowds if possible.  She felt detached from 
people and had a difficult time getting close to people.  She was 
hypervigilent in crowded or unfamiliar places.  She denied 
suicidal thoughts but had difficulty sleeping.  On examination, 
she was alert and calm.  She was mildly withdrawn but easy to 
engage.  She showed mild psychomotor retardation.  Her speech was 
of normal rate and content.  Her affect was somewhat flat and her 
mood was subdued and somewhat depressed.  Thought processes were 
goal directed and organized.  There was no suicidal or homicidal 
ideation present.  There were no psychotic features present.  
Insight and judgment were thought to be adequate.  She had 
significant short term memory impairment.  She was fully oriented 
to person, place, time and circumstance.  She also reported 
having problems with longer ranged memory.  The diagnosis was 
PTSD and cognitive disorder, not otherwise specified.  A GAF 
score of 70 was assigned for the PTSD and cognitive disorder.  
The examiner indicated that the Veteran's PTSD caused moderate 
social and occupational functioning.  It was more likely than not 
that the cognitive disorder has an additional etiology that could 
just be explained as an additional symptom of the PTSD.

The Board notes that the Veteran has been diagnosed with 
cognitive disorder not otherwise specified and PTSD.  The October 
2009 VA examiner also noted that the Veteran's diagnoses were 
mutually aggravating and encompassed in the assigned GAF score.  
As the diagnosis of PTSD and cognitive disorder were found to be 
interrelated and given the similar nature of the conditions, the 
Board will give the benefit of the doubt to the Veteran and 
examine all symptoms as if they were the result of the service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate the 
effects of a service-connected condition and a non- service-
connected condition, the provisions of 38 C.F.R. § 3.102 mandates 
that reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be attributed to 
the service- connected condition).

After considering medical evidence of record, the Board finds 
that the Veteran's service-connected PTSD does not warrant an 
initial rating in excess of 30 percent.

The Board notes that the Veteran's PTSD was characterized, 
primarily by sleep problems, nightmares; decrease in work 
efficiency, depression, irritability, detachment and problems 
with short term memory.  However, the March 2006 and October 2009 
VA psychiatric evaluations indicate that the Veteran denied any 
suicidal or homicidal ideation.  There was also no evidence of 
any psychosis or delusions.  Moreover there was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  In 
essence, the examination reports failed to demonstrate that she 
suffered from symptoms such as circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex commands; 
impaired judgment and impaired abstract thinking required for a 
higher evaluation.  

Additionally, the VA assigned GAF scores of 70 throughout the 
period actually indicate some mild symptoms or some difficulty 
with social, occupational or school functioning while both VA 
examiners specifically described the Veteran's symptoms as 
moderate.

After considering the totality of the evidence of record, the 
Board finds that the criteria for an initial evaluation in excess 
of 30 percent have not been met.  The pertinent medical evidence 
collectively reflects that the Veteran's PTSD was primarily 
characterized, by irritability, depression, detachment, decrease 
in work efficiency, hypervigilance, chronic sleep impairment and 
short term memory loss.  The Board finds that these symptoms more 
nearly approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, the level of 
impairment contemplated in the initial 30 percent disability 
rating.

Overall, the evidence does not support an initial evaluation in 
excess of 30 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 50 percent, rating were not met, it 
logically follows that the criteria for higher rating of 70 
percent and 100 percent likewise are not met. 

Finally, the Board has considered whether "staged" ratings are 
appropriate. See Fenderson, supra.  The record, however, does not 
support assigning different percentage disability ratings during 
the period in question. 

B.  Residuals, status post right salpingectomy and 
exploratory celiotomy, claimed as abdominal pain

Service treatment records show that the Veteran her right ovary 
removed in June 1983 and her left ovary was removed in July 1998.

The Veteran's service connected residuals, status post right 
salpingectomy and exploratory celiotomy, claimed as abdominal 
pain is currently rated as noncompensably disabling.  38 C.F.R. § 
4.116, Diagnostic Code 7614, pertains to disease, injury, or 
adhesions to the fallopian tube.  These conditions are to be 
evaluated utilizing a General Rating Formula for Disease, Injury, 
or Adhesions of the Female Reproductive Organs.  Under this 
formula, a noncompensable (i.e., 0 percent) rating is assigned 
for symptoms that do not require continuous treatment.  A 10 
percent rating is assigned when there are symptoms requiring 
continuous treatment, and a 30 percent rating corresponds to 
symptoms that are not controlled by continuous treatment. 

The Veteran underwent a VA examination in March 2006.  She 
reported experiencing low abdominal pain for some time that was 
nagging.  There was no functional impairment and no loss time 
from work.  The examiner noted that the Veteran had surgery to 
remove her fallopian tubes and ovaries.  The diagnosis was 
residual expiratory celiotomy and bilateral salpingectomy.  

The Veteran underwent a VA examination in September 2009.  She 
reported chronic abdominal pain and pelvic pain.  She had urinary 
incontinence which required a pad as often as 2 times a day.  The 
examiner noted that she had her right ovary removed in 1983 and 
her left ovary was removed in 1998.  Both involved complications 
of the tubes.  She received pelvic freeze and all of her symptoms 
were responsive to therapy or treatment.  The examiner indicated 
that continuous treatment was not needed to control this 
condition.  The side effects to the treatment included lower 
abdominal pain and painful sexual intercourse.  The diagnosis was 
status post right salpingectomy and exploratory celiotomy.  The 
residuals were abdominal pain and dyspareunia.

After reviewing this evidence, it is found that, while the 
Veteran does experience symptoms of abdominal pain and 
dyspareunia, the evidence does not show that she requires 
continuous treatment.  The September 2009 VA examiner 
specifically indicated that continuous treatment was not needed 
to control this condition.  As there is no evidence of any 
requirement of continuous treatment for residuals, status post 
right salpingectomy and exploratory celiotomy, claimed as 
abdominal pain, the Board finds that the criteria for a 
compensable initial evaluation have not been met, and that 
therefore the preponderance of the evidence of record is against 
this claim.

Finally, the Board has considered whether "staged" ratings are 
appropriate. See Fenderson, supra.  The record, however, does not 
support assigning different percentage disability ratings during 
the period in question.  The noncompensable rating has been in 
effect since the effective date of service connection for this 
disability, and at no time has it been medically demonstrated 
that it has warranted any higher rating.  Therefore, there is no 
basis for staged ratings in the present case.

Extraschedular Considerations

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's PTSD and residuals, status 
post right salpingectomy and exploratory celiotomy, claimed as 
abdominal pain is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to service connection for residuals, status post left 
corneal wedge recession, claimed as left salpingectomy is denied. 

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.

Entitlement to an initial compensable evaluation for residuals, 
status post right salpingectomy and exploratory celiotomy, 
claimed as abdominal pain is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


